_ TRULINCS 43563069 - VALDES-AYALA, VALENTIN - Unit: GUA-B-A

SSD AKN MON SASH SSSHHRAESSTSSSSSESS TSS SSO Se SSS TSE SSSESH SSS SSM SS SHS Se DOH EN Am we

 

FROM: 43563069

TO:

SUBJECT: FOR THE RECORD
DATE: 06/29/2021 12:30:21 PM

IN THE UNITED STATES DISTRICT COUT
FOR THE DISTRICT OF PUERTO RICO.

. UNITED STATES OF AMERICA
PLAINTIFF,

vs. CASE NO.13-853 (ADC)

VALENTIN VALDES AYALA
DEFENDANT.
/

CERTIFIED MAIL NO.7008 1300 0001 9786 4411

ye oe EMERGENCY / MOTION
REQUEST MR.VALDES RE-SENTENCING HEARING DAY

TO THE HONORABLE / JUDGE AIDA M. DELGADO COLON OF THE UNITED STATE DISTRICT COURT
OF PUERTO RICO.

COME NOW defendant VALENTIN VALDES AYALA through his undersigned PRO SE and very respectufilly
states and prays as falLows:

INTRODUCTION: DKT 306

1) HAS ANYONE SEEN MY ATTORNEY, LINDA BACKIEL ?
| THINK SHE'S SUPPOSED TO BE MY ATTORNEY, I'M NOT SURE, BECAUSE I HAVEN'T SEEN HER SINCE

FEBRUARY 2020.

2) | HEARD FROM MY SON THAT SHE CAN'T COME SEE ME BECAUSE SHE HASN'T BEEN VACCINATED, BUT THIS
DOESN'T EXPLAIN WHY SHE CAN'T CONTACT ME VIA E-MAIL, LEGAL CALL, LEGAL LETTER, OR BY US POSTAL

SERVICE
TO KEEP ME INFORMED ABOUT MY CASE.

3) 'M SURE THAT THIS 1S INEFFECTIVE REPRESENTATION BY COUNSEL. THIS [S THE SAME ISSUE I HAD WITH MY
TWO PREVIOUS ATTORNIES, AND NOW SHE MAKES THE THIRD.

4) LCDO.NICOLAS NOGUERAS MY FIRST ATTORNEY LEFT A NINE MONTH GAP FROM THE TIME HE SAW ME AND MY
COURT DATE AND NEVER USED THIS PRECIOUS TIME TO SHOW ME MY DISCOVERY AND REQUEST MY
SUPPRESSED EVIDENCE,NOR ~~ THE JECK MATERIAL, THE JURY INSTRUCTION AND OF ANOTHER MORE ISSUES.
IT WAS BROUGTH FORTH AFTER STARING MY TRAIL. LCDO.JOSE R.GAZTAMBIDE THE SECOND ATTORNEY
SUBMITTED A MOTION WITH THE PREPOSTEROUS CLAIM THAT | WOULD PREFER GUEDELINE LEVEL 30 TO
GUEDELINE LEVEL 24. WHAT SANE PERSON WOULD DO SUCH A THINK.

(THE SCENE NOW SET, IT'S TIME TO DIVE INTO THE SEVERAL CLAIM OF ERROR VALDES RAISES ON APPEAL)
* THE TRIAL EVIDENCE AGAINST HIM FOR FOR BANKRUPTCY FRAUD, WIRE FRAUD, AND AGGAVANTED

IDENTITY TEFT WA INSUFFICIENT. BECAUSE WAS 18 U.S.C. 401 CONTEMPT OF COURT (CIVIL CONTEMPT).
; Js NOT. 18. Uv. S.C. 402 (CRIMINAL CONTEMPT OR INFRACTION) PRESEDENT CASE. my ;

1-OF-2
TRULINCS 43563069 - VALDES-AYALA, VALENTIN - Unit: GUA-B-A

* THE GOVERNMENT EFFECTED A CONSTRUCTIVE AMENDMENT OR PERJUDICIAL VARIANCE IT OF BANKRUPTCY
FRAUD
INDICMENT BY THE EVIDENCE IT CHOSE TO PRESENT AND BY ITS ARGUMENTS AT THE EN OF THE TRIAL.

* THE JURY INSTRUCTION FOR BANKRUPTCY FRAUD AND AGGRAVANTED IDENTITY TEFT WERE EITHER WRONG
OR .
DEFICIENT.

* IN AUGUST 15, 2018 THE COURT OF APPEALS FOR THE FIRST CIRCUIT OF BOSTON AND THE THREE (3) JUDGE,
HOWARD CHIEF JUDGE, THOMPSON AND BARRON, DETERMINED IN MY CASE THAT THE DISTRICT JUDGE USED

THE WRONG VERSION OF THE UNITED STATES SENTENCING COMMISION'S GUEDELINES MANUAL,
RESULTING IN TOTAL OFFENSE LEVEL THA WAS SIX POINTS HIGHER THAN IT SHOULD HAVE BEEN.
BEACAUSE THE SENTENCING HEARING

OCCURRED AFTER THE 2015 GUEDELINES MANUAL TOOK EFFECT (ON NOVEMBER 1,2015), VALDES ASSERTS
THE DISTRICT JUDGE SHOULD HAVE SENTENCE VALDES UNDER THE AMENDED GUEDELINES. WHILE THE
DISTRICT JUDGE CLAIMED TO USE THE NOVEMBER 1, 2015 GUEDELINES MANUAL TO CALCULATE THE
APPLICABLE OFFENSE LEVEL, IT DECIDEDLYDID NOT AND THE GOVERMENT CONCEDES THE ERROR. (EX
POST FACTO CASE).

“MY CASE Is SIMILAR EX PARTE BAIN 121 U.S. 1 (1887).
NOTE:

* AT THE TIME THAT THE COURT APPEALS MADE THE DECISION IN THIS CASE NO.16-1002 - AUGUST 15, 2018
FOR RE-SENTENCING MR.VALDES., ON THIS DAY JUNE 30, 2021 THIS COURT AND THE JUDGE OF THIS CASE (ADC)
HAVN'T CALLED MR. VALDES FOR RE-SENTENCING AND VACATED HIS SENTENCE OF INCARCERATION THE

APPEALS
COURT SAID.

*THAT IS WHY THE JUDGE OF THIS CASE (ADC) SAID THAT MR.VALENTIN VALDES AYALA WHANTS TO
REPRESETED-- ne
BY HIM SELF. BECAUSE MY ATTORNIES DON'T DO WHAT THEY'RE SUPPOSED TO DO.

FOR THE RECORD AND FOR MY DOCKET SHIP, | ASK THIS HONORABLE JUDGE AIDA M. DELGADO COLON

TO GRANTED ALL OF MY PRO SE MOTIONS INCLUDE ALL MY 48 EXHIBITS AND AROUND 1,000 DOCUMENT THAT
MR.VALDES INTRODUCED IN FEBRUARY 2020 AND HON.JUDGE (ADC) IS IN POSETION OF THOSE DOCUMENTS. THE
JUDGE HAS THE POWER TO DO THIS AND HAS YET TO SO. PLEASE INTRODUCE ALL MY EXHIBITS IN MY DOCKET
SHIP.

ABOUT ALL THIS ARGUMENT I HAVE NO CONFIDENCE IN MY ATTORNEY DOING ANYTHING ON MY BEHALF.

PS.
_ MR.VALENTIN- VALDES AYALA IS NOT A CRIMINALY MINDED MEN. HE IS FEDERAL CHAPLAIN, PLEASE DO NOT
OBSTRUCT THE JUSTICE AND THE MISSION THAT GOD PUT ON THE HANDS OF THIS MEN, AND HIS MINISTRY. ©

THANK YOU.

Sark. Nhe Ko, 30, 2021IN (MDC) GUAYNABO PR. 00963-2005

VALENTIN VALDES AYALA hye
INMATE NO.43563-069

UNIT 2-A CEL.219

METROPCLITAN DETENTION CENTER
PO BOX 2005

CATANO PR.00963-2005

 

2-OF 2
